DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1-9, 16, 17, 20, and 25-27, and canceled claim 24. Claims 1-9,11-14,16-17,20 and 25-27 are pending.
	The amendments to the claims have overcome 
	The amendments to the claims have necessitated new prior art rejections over the prior art previously relied upon. See 102/103 rejections below for details. 

Response to Arguments
Applicant’s statement, see Remarks, filed 7/5/2022, with respect to the 112(f) interpretations of record is acknowledged.
The 112(f) interpretations are maintained. See 112(f) interpretations below for details. 

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 112 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 102 rejections over Chung have been fully considered but they are not persuasive.  
Applicant has argued that the Office’s rejection of claim 1 over Chung should be withdrawn, as it does not address the newly added limitations of claim 1 requiring that the first conduit be configured to operate continuously and that the second conduit be configured to operate discontinuously. Examiner finds this argument unpersuasive.
It is true that the rejections of record over Chung do not address the newly added limitations, as said limitations were not anywhere in the pending claims at the time the rejections of record were made. However, after consideration of claim 1 as amended, Examiner has found that Chung anticipates said claim, including the newly added limitations requiring that the first conduit be configured to operate continuously and that the second conduit be configured to operate discontinuously. See prior art rejections below for details.
In the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.

Applicant has argued that the Office’s rejection of claim 25 over Chung should be withdrawn, as it does not address the newly added limitations of claim 25 requiring steps of continuously transferring the one or more pyrolysis products along the first conduit and discontinuously transferring the one or more pyrolysis products along the second conduit. Examiner finds this argument unpersuasive.
It is true that the rejections of record over Chung do not address the newly added limitations, as said limitations were not anywhere in the pending claims at the time the rejections of record were made. However, after consideration of claim 25 as amended, Examiner has found that Chung anticipates, or in the alternative, renders obvious said claim, including the newly added limitations requiring of continuously transferring the one or more pyrolysis products along the first conduit and discontinuously transferring the one or more pyrolysis products along the second conduit. See prior art rejections below for details.
In the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 102 rejections over Tenore have been fully considered and are persuasive.  
Specifically, insofar as Applicant’s arguments are arguments that Tenore fails to teach all of the limitations of claims 1 and 25 as amended, said arguments are persuasive. Therefore, the rejections have been withdrawn. 
However, in the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 102/103 rejections over Chung have been fully considered but they are not persuasive.  
Applicant has argued that the claims previously rejected under 102/103 are allowable for the same reasons as claim 1 upon which they depend. Examiner respectfully disagrees. 
	Claim 1 is not allowable over Chung at this time. Therefore, this argument is moot.
In the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.
	
Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 103 rejections over Chung in view of Tenore have been fully considered but they are not persuasive.  
Applicant’s argument on this matter are largely moot, as Tenore is not relied upon in any of the rejections of record. Therefore, Applicant’s arguments which pertain to Tenore or to any hypothetical combination of Tenore with Chung are moot.
However, this section contains one argument that is applicable to Chung alone. Specifically, Applicant alleges that Chung does not teach continuous transfer of the one or more pyrolysis products along the first conduit for any reason. Examiner finds this argument unpersuasive.
Insofar as this argument pertains to independent claim 1, Examiner notes that said claim does not actually require the continuous transfer of the one or more pyrolysis products along the first conduit. Rather, claim 1 requires that the first conduit be “configured to… continuously transfer the received one or more pyrolysis products from the first inlet to the first outlet”. As detailed in the 102 rejection of claim 1 over Chung below, the system of Chung implicitly teaches that the first conduit 50 is configured to continuously transfer the received one or more pyrolysis products from the first inlet to the first outlet. In the alternative, the first conduit is Chung is at least capable of operating in a continuous manner. Therefore, even if Chung does not contain an implicit teaching that the first conduit 50 is configured to continuously transfer the received material from the first inlet to the first outlet, the first conduit 50, by being capable of continuous transfer, satisfies the claim language requiring said conduit to be configured to continuously transfer received material. See 102 rejection of claim 1 over Chung below for details.
Insofar as this argument pertains to independent claim 25, Chung implicitly teaches continuous transfer of the one or more pyrolysis products along the first conduit. In the alternative, continuous transfer of the one or more pyrolysis products along the first conduit would be obvious over Chung. See 102/103 rejection of claim 25 over Chung below for details.
In the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 103 rejections over Chung in view of Miller have been fully considered but they are moot, as Miller is not relied upon in any of the prior art rejections of record.   
In the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 103 rejections over Chung alone have been fully considered but they are not persuasive.  
Applicant has argued that the claims previously rejected under 103 over Chung alone are allowable for the same reasons as independent claims upon which they depend. Examiner respectfully disagrees. 
	Intendent Claims 1 and 27 are not allowable over Chung at this time. Therefore, this argument is moot.
In the interest of clarity, Examiner notes that the amendments to the claims have necessitated new rejections over Chung. Chung either anticipates or renders obvious all of the claims as amended. In other words, none of the pending claims are considered to be allowable over Chung.

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the 103 rejections over Tenore alone have been fully considered but they are moot, as Tenore is not relied upon in any of the prior art rejections of record.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “preprocessing apparatus” in claims 20 and 24 and the “pyrolysis apparatus” in claims 20 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “pre-processing apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “pre-processing” and “configured to receive an initial material, mechanically stress the received initial material, and output the mechanically stressed initial material” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 and 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“The pre-processing module may comprise a pre-processing chamber comprising a first inlet and a first outlet, and a plurality of rotors located within pre-processing chamber. The first inlet may be for the introduction of the material into the pre-processing chamber. The plurality of rotors may be configured to be simultaneously rotated thereby to subject the material within the chamber to mechanical stresses. The first output may be for the expulsion or extrusion of the mechanically stressed material from the pre-processing chamber,” (page 8 lines 25-32).
“Figure 4 is a schematic illustration (not to scale) of the pre-processing module 104. In this embodiment, the pre-processing module 104 comprises a compounding machine, for example an extrusion and compounding machine. The pre-processing module 104 may be, for example, a commercially available compounding machine. The pre-processing module 104 comprises a mixing chamber 400 and a plurality of rotors 402 housed within the mixing chamber 400. Although two rotors 402 are depicted in Figure 4, it will be appreciated by those skilled in the art that the pre-processing module 104 may include any number of rotors, for example more than two. The rotors 402 are elongate members. The rotors 402 are positioned side-by-side, although in other embodiments, the rotors 402 may be arranged in a different manner. Although, for ease of depiction, the rotors 402 are depicted in Figure 4 as substantially cylindrical in shape, it will be appreciated by those skilled the art that this is not necessarily the case, and the rotors 402 may have any appropriate shape, for example a screw or screw-like shape. The rotors 402 may be kneaders or kneader mixers. The rotors 402 are configured to be rotated (e.g. co- rotated or counter-rotated) about their respective axes 404 within the mixing chamber 400 by a motor (not shown). Example rotation of the rotors is indicated in Figure 4 by dotted double-headed arrows and the reference numerals 406,” (Page 15 Lines 11-31). 
Accordingly, the claimed “pre-processing apparatus” has been interpreted as a device comprising a plurality of rotors (e.g. an extruder), as well as equivalents thereof.

Claim limitation “pyrolysis apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “pyrolysis” and “configured to receive the mechanically stressed initial material from the pre-processing module, and to perform a pyrolysis process on the received mechanically stressed initial material, thereby to produce the material, and to output the material to the first inlet of the first conduit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 and 24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Figure 5 is a schematic illustration (not to scale) of a side view of the  pyrolysis module 106. Figure 6 is a schematic illustration (not to scale) of a cross-section of the pyrolysis module 106 taken through plane A-A, which is indicated in Figure 4 by a dotted line. In this embodiment, the pyrolysis module 106 comprises a pyrolysis chamber 500 comprising a first tubular portion 502 and a second tubular portion 504, a first transfer screw 506, a second transfer screw 508, a first plurality of heaters 510a-d, a second plurality of heaters 512a-d, and a controller 514. The first tubular portion 502 of the pyrolysis chamber 500 is an elongate tube or pipe in which, in use, pyrolysis occurs. A first end of the first tubular portion 502 is coupled to the second end of the third feeder conduit 412. A second end of the first tubular portion 502, which is opposite to is first end, is communicatively coupled to a first end of the second tubular portion 504. The first transfer screw 506 is located substantially coaxially within the first tubular portion 502. The first transfer screw 506 is configured to transfer material through the first tubular portion 502. The first transfer screw 506 is driven by a motor (not shown), which may be controlled by the controller 514. Preferably, the outside radial edge of the first transfer screw 506 abuts or is engaged so as to form a seal with an internal surface of the first tubular portion 502. This advantageously tends to reduce or eliminate the flow of substances (e.g. solid material or gas) back along the first tubular portion 502. Also, this advantageously tends to reduce or eliminate the build-up pyrolysis products (such as carbon black) within the first tubular portion 502,” (Page 19 Lines 4-27)
Accordingly, the claimed “pyrolysis apparatus” has been interpreted as a pyrolysis reactor, as well as equivalents thereof.

Claim limitation “storage device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “storage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to uncover any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure for the claimed “storage device” as being substantially any container.
Accordingly, the claimed “storage device” has been interpreted as a container, as well as equivalents thereof.

	The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6-9, 11, 12, 16, 20, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 5,806,441).
With regard to claim 1: Chung teaches a material transfer system for transferring one or more pyrolysis products (carbon black) out of a pyrolysis apparatus (thermal decomposing unit) 20 (abstract, Figures 1 and 2, Column 3 Line 44-Column 4 Line 13), the material transfer system comprising:
A first conduit (secondary feeding unit) 50 comprising a first inlet and a first outlet (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
A store (collecting hopper) 10 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
A plurality of level sensors 16,17, and 18 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
A second conduit (feeding tube) 12 comprising a second inlet and a second outlet 11 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
Wherein the first conduit 50 is configured to:
Receive at the first inlet, i.e. form separating unit 40, the one or more pyrolysis products (Figures 1 and 2, Column 3 Line 44-Column 4 Line 35).Transfer the received one or more pyrolysis products from the first inlet to the first outlet (Figures 1 and 2, Column 3 Line 44-Column 4 Line 35).
And provide, through the first outlet, the one or more pyrolysis products to the store 10 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 35).
	The store 10 is configured to store the one ore more pyrolysis products received from the first conduit 50 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 55).
Wherein the level sensors 16, 17, and 18 are configured to measure a level of the pyrolysis products within the store 10 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
Wherein the second conduit 12 is configured to:
Receive, at the second inlet, the one or more pyrolysis products from the store 10 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Lines 29-45, Column 5 Lines 29-34).
Transfer the received the one or more pyrolysis products from the second inlet to the second outlet 11 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Lines 29-45, Column 5 Lines 29-34).
And output, through the second outlet 11, the one or more pyrolysis products (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Lines 29-45, Column 5 Lines 29-34).
	And wherein transfer of the material along the second conduit 12 is controlled dependent on level measurements by the plurality of level sensors (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
It is clear that the second conduit 12 is configured to discontinuously transfer the received the one or more pyrolysis products from the second inlet to the second outlet 11, as evidenced by the fact that the motor 14 which is responsible for driving the feed screw 13 within the second conduit 12 is configured to stop in response to values measured by the sensors (Figures 1 and 2, Column 5 Lines 10-20 and 50-60).
Chung does not explicitly teach that the first conduit 50 is configured to continuously transfer the received one or more pyrolysis products from the first inlet to the first outlet. However, Chung does not contain any teachings to stopping transfer within the first conduit 50. Furthermore, Chung’s teachings to controlling of material level within the store 10 are drawn entirely to controlling by manipulating the rate of transfer of material through the second conduit 12 (Figures 1 and 2, Column 4 Line 45-Column 5 line 65). Notably, Chung teaches that in response to a maximum level sensor 16 indicating that a maximum material level within the store has been reached, the speed of the drive motor 14 will be increased to increase the transfer rate of material through the second conduit (Column 4 Line 60-Column 4 Line 10). Chung does not contain any mention or suggestion that transfer of material through the first conduit 50 is stopped in response to the maximum level sensor 16 being tripped. The fact that Chung does not teach or suggest stopping transfer through the first conduit, even in response to the maximum level sensor being tripped, in combination with Chung’s teaching that tripping of the maximum level sensor is responded to by increasing the transfer rate through the second conduit 12, together constitute an implicit disclosure that the first conduit is operated continuously. In other words, Chung implicitly teaches that the first conduit 50 is configured to continuously transfer the received one or more pyrolysis products from the first inlet to the first outlet. 
In the alternative, it is clear in view of the above discussion, that the first conduit is Chung is at least capable of operating in a continuous manner. Therefore, even if Chung does not contain an implicit teaching that the first conduit 50 is configured to continuously transfer the received material from the first inlet to the first outlet, the first conduit 50, by being capable of continuous transfer, satisfies the claim language requiring said conduit to be configured to continuously transfer received material. See MPEP 2114 for guidance.
With regard to claim 2: In Chung, as discussed in the rejection of claim 1 above, the transfer of one or more pyrolysis products along the second conduits is controlled dependent on the level measurement by the sensors (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
Chung does not explicitly teach that the transfer of the one or more pyrolysis products along the first conduit is controlled dependent on the level measurement of the one or more level sensors. However, the claim language regarding the transfer of the one or more pyrolysis products along the first conduit being controlled dependent on the level measurement of the one or more level sensors, is merely a statement pertaining to a manner of operating the claimed system. Claim language pertaining to manner of operating does not distinguish system claims from prior art systems which are capable of operation in the claimed manner (see MPEP 2114). It is understood that Chung is capable of being operated such that the transfer of one or more pyrolysis products along the second conduits is controlled dependent on the level measurement by the sensors. In particular, it is understood that an operator could manually stop the operation of the first conduit in response to the maximum level sensor being tripped. Therefore, the system of Chung is necessarily capable of operating in a manner such that transfer of the one or more pyrolysis products along the first conduit is controlled dependent on the level measurement of the one or more level sensors. See MPEP 2114 for guidance. 
Examiner notes the fact that the transfer through the first conduit can be stopped does not contradict the notion that the first conduit in Chung is configured to “continuously transfer the received one or more pyrolysis products”. The fact that a device is configured to be operated in a particular manner does not mean that said device cannot be operated in a distinct manner. Likewise, the fact that a device is or can be operated in a particular manner does not prevent it from also, at the same time, being configured to operate in a different, distinct manner. Thus, although the device of Chung can be operated in a manner such that the transfer through the first conduit can be stopped, this does not change the fact that the first conduit is is configured to “continuously transfer the received one or more pyrolysis products”.
With regard to claim 4: As discussed in the rejection of claim 1 above, the first conduit is configured to transfer material continuously, i.e. at all times (see rejection of claim 1 above for details). Therefore, although it is not explicitly taught, it is understood that the first conduit is configured to be controlled so as to transfer the one or more pyrolysis products responsive to the level measurement by the level sensors being below a first threshold level, as well as responsive to the level measurement meeting substantially any condition. 
With regard to claim 6: The second conduit 12 is configured to be controlled so as to transfer the one or more pyrolysis products responsive to the level measurements by the sensors 16, 17, and 18 being greater than or equal to a “second” threshold level, wherein said “second” threshold level may be any of the maximum level measured by maximum level sensor 16, the normal level measured by normal level sensor 17, or the minimum level measured by minimum level sensor 18 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
With regard to claim 7: The second conduit 12 is configured to be controlled so as to not transfer the one or more pyrolysis products responsive to the level measurement by the level sensors 16, 17, and 18 being below a “second” threshold level, wherein said “second” threshold level is the minimum level measured by minimum level sensor 18 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
With regard to claim 8: As discussed in the rejection of claim 1 above, the first conduit is configured to transfer material continuously, i.e. at all times (see rejection of claim 1 above for details). Therefore, although it is not explicitly taught, it is understood that the first conduit is configured to be controlled so as to transfer the one or more pyrolysis products responsive to the level measurement by the level sensors being below a first threshold level, wherein said “first” threshold level may be any of the maximum level measured by maximum level sensor 16, the normal level measured by normal level sensor 17, or the minimum level measured by minimum level sensor 18 as well as responsive to the level measurement meeting substantially any condition. 
The second conduit 12 is configured to be controlled so as to transfer the one or more pyrolysis products responsive to the level measurements by the sensors 16, 17, and 18 being greater than or equal to a “second” threshold level, wherein said “second” threshold level may be any of the maximum level measured by maximum level sensor 16, the normal level measured by normal level sensor 17, or the minimum level measured by minimum level sensor 18 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
As is apparent from the above discussion, the second threshold level may be greater than the first threshold level, e.g. the second threshold level may be the normal level measured by normal level sensor 17 and the first threshold level may be the minimum level measured by minimum level sensor 18.
With regard to claim 9: The second conduit 12 is configured such that a rate at which the material is output may be varied (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
Chung does not explicitly teach that the first conduit is configured such that a rate at which the one or more pyrolysis products is provided to the store may be varied. However, it is understood that a rate at which the one or more pyrolysis products is provided to the store by the first conduit can be varied, i.e. an operator can manually deactivate the first conduit to stop the transfer of material. Thus, Chung satisfies the claim language regarding first conduit being configured such that a rate at which the one or more pyrolysis products is provided to the store may be varied. See MPEP 2114 for guidance.
With regard to claim 11: The second conduit 12 is configured such that a rate at which the material is output may be varied (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
Chung does not explicitly teach that the first conduit is configured such that a rate at which the one or more pyrolysis products is provided to the store may be varied. However, it is understood that a rate at which the one or more pyrolysis products is provided to the store by the first conduit can be varied, i.e. an operator can manually deactivate the first conduit to stop the transfer of material. Thus, Chung satisfies the claim language regarding first conduit being configured such that a rate at which the one or more pyrolysis products is provided to the store may be varied. See MPEP 2114 for guidance.
As is apparent from the above discussion, the first and second conduits are controllable such that their respective rates may be varied. 
Chung’s teachings indicate that rate of the second conduit can be varied without any variation to the rate of the first conduit (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61). Therefore, the first and second conduits are understood to be independently controllable such that their rates can be varied independently form each other. 
With regard to claim 12: The first conduit (secondary feeing unit) 50 comprises a first screw therein for transferring material along the first conduit 50 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Claim 2).
The second conduit 12 comprises a second screw 13 therein for transferring material along the second conduit 12 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
Rotation of the second screw 13 is controlled dependent on the level measurement by the level sensors 16, 17, and 18 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
With regard to claim 16: As discussed in the rejection of claim 1 above, the system of Chung comprises first conduit (secondary feeding unit) 50 comprising a first inlet and a first outlet (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13). However, the system of Chung can be alternatively characterized as comprising a first conduit comprised of primary feeding unit 30, separating unit 40, and secondary feeding unit 50 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13). In the interest of clarity, it should be understood that this alternative characterization is relied upon in this rejection of claim 16 as well as the rejections claims 17 and 20 (dependents of claim 16) to follow.
As discussed above, Chung comprises a first conduit comprised of primary feeding unit 30, separating unit 40, and secondary feeding unit 50, said first conduit having a first inlet and a first outlet (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
The material comprises one or more pyrolysis products (carbon black) of a pyrolysis process received from a pyrolysis apparatus (thermal decomposing unit) 20 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13). Examiner notes that apparatus claims are not limited by recitation of material worked upon (see MPEP 2115).
The first conduit 30/40/50 is configured too cool the material during the transfer of the material along the first conduit from the first inlet to first outlet (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
Although it is not explicitly taught, it is understood that the second conduit 12 is configured to further cool the material during the transfer of the material along the second conduit from the second inlet to the second outlet. Specifically, it is understood that the second conduit 12 will necessarily cool the material as it passes therethrough, i.e. through conduction of heat from the second material to the wall(s) of the second conduit and to the surrounding atmosphere, i.e. by free convection.
With regard to claim 20: The system of Chung further comprises a pre-processing apparatus (pulverizing unit) and configured to receive an initial material, mechanically stress (pulverize) the received initial material, and output the mechanically stressed initial material (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
Note: The pulverizing unit is capable of performing the claimed function associated with the claimed “pre-processing apparatus”. Therefore, the pulverizing unit of Chung is understood to be an equivalent of the corresponding structure (see 112(f) interpretations above) associated with the claimed “pre-processing apparatus”.  Thus, the pulverizing unit of Chung satisfies the claimed “pre-processing apparatus as interpreted under 112(f) above.
The system of Chung further comprises a pyrolysis apparatus, i.e. a pyrolysis reactor (thermal decomposing unit) 20 configured to receive the mechanically stressed initial material from the pre-processing module apparatus (pulverizing unit), and to perform a pyrolysis process on the received mechanically stressed initial material, thereby to produce the material, and to output the material to the first inlet of the first conduit 30/40/50 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).

Claim(s) 3, 13, 14, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chung.
With regard to claim 3: Chung teaches all of the limitations of claim 1 as described in the 102 rejections above.
As discussed above, Chung teaches that transfer of the one or more pyrolysis products along the second conduit 12 is controlled dependent on the level measurements by the level sensors 16, 17, and 18 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
Chung does not explicitly teach that the transfer of one or more pyrolysis products along the first conduit 50 is not controlled dependent on the level measurement by the one or more level sensors. However, Chung does not provide any teaching that the said first conduit is controlled dependent on the level measurement by the one or more level sensors. Thus, in at least the explicitly disclosed embodiments of Chung, the transfer of material along only the second conduit, and not the first conduit, is controlled dependent on the level measurement by the one or more level sensors.
In the alternative, the absence of any explicit teachings in Chung regarding the transfer of material along the first conduit being controlled dependent on the level measurement by the one or more level sensors, would suggest to one of ordinary skill in the art that 1) the device of Chung would be workable absent any such control of material transfer in the first conduit, and 2) Chung at least contemplates an embodiment wherein material transfer across the first conduit is not controlled dependent on the level measurement by the one or more level sensors.
In the unlikely event that Chung does not exclude the transfer of material along the first conduit being controlled dependent on the level measurement by the one or more level sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chung by excluding transfer of the one or more pyrolysis products along the first conduit being controlled dependent on the level measurement by the one or more level sensors, in order to obtain a predictably functional system which is perfectly consistent in scope with the explicit teachings of Chung.
With regard to claim 13: Chung teaches all of the limitations of claim 12 as described in the 102 rejections above.
The second screw 13 is controlled on the dependent on the level measurement by the level sensors 16, 17, and 18 through the action of motor 14 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61). The teachings in Chung indicate that the first screw, i.e. the screw in the first conduit 15, are not controlled by the motor 14, i.e. there is no teaching that the motor 14 is arranged so as to control the first screw, and Figures 1 and 2 of Chung indicates depicts the motor 14 as only being operatively connected with the second screw 13 and not the first. Thus, it is understood that the first and second screws are independently controllable, i.e. at least because the second screw can be controlled by action of motor 14 without controlling the second screw. 
In the alternative, the absence of any explicit teachings in Chung regarding the control of the first screw and the second screw being linked, i.e. dependent upon each other, and the depiction of the motor 14 as only controlling the second screw 13, would indicate to one of ordinary skill in the art that 1) the device of Chung would be workable were the first and second screws independently controllable, and 2) Chung at least contemplates an embodiment wherein second screw is controllable independent of the first.
In the unlikely event that the first and second screw in Chung are not independently controllable, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chung by configuring the first and second screws to be interpedently controllable, i.e. such that the second screw 13 is controllable via motor 14 independently of the first screw, in order to obtain a predictably functional system which is perfectly consistent in scope with the explicit teachings of Chung.
With regard to claim 14: Chung teaches all of the limitations of claim 12 as described in the 102 rejections above.
In Chung, as can be seen in Figure 2, the outside radial edge of the second screw 13 is disposed in contact with the internal surface of the second conduit 12. Thus, it is understood that an outside radial edge of the second screw 13 is engaged so as to form a seal with an internal surface of the second conduit.
In the alternative, i.e. in the event that said second screw is not engaged so as to form a seal with an internal surface of the second conduit, the system of Chung is designed so as to create a seal with the material in the second conduit. A person having ordinary skill in the art would recognize that sealing between the second screw and the internal surface of the second conduit is advantageous, if not absolutely necessary for the sealing of the second conduit.
If it were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chung by configuring an outside radial edge of the second screw 13 is engaged so as to form a seal with an internal surface of the second conduit, in order to assist in/enable the desired sealing in the second conduit. 
With regard to claim 25: Chung teaches a material transfer method for transferring one or more pyrolysis products (carbon black) out of a pyrolysis system (thermal decomposing unit) 20 (abstract, Figures 1 and 2, Column 3 Line 44-Column 4 Line 13):
Receiving, at a first inlet of a first conduit (secondary feeding unit) 50, the one or more pyrolysis products from the pyrolysis apparatus (Figures 1 and 2, Column 3 Line 44-Column 4 Line 35).
Transferring the one or more pyrolysis products along the first conduit 50 from the first inlet to a first outlet of the first conduit 50 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 35).
Transferring the one or more pyrolysis products from the first conduit 50 to a store (collecting hopper) 10 through the first outlet (Figures 1 and 2, Column 3 Line 44-Column 4 Line 35).
Measuring, by a plurality of level sensors 16, 17, and 18, a level of material within a store 10 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
Receiving, at a second inlet of a second conduit (feeding tube) 12, from the store 10, the one or more pyrolysis products (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Lines 29-45, Column 5 Lines 29-34).
Transferring the one or more pyrolysis products along the second conduit 12 from the second inlet to a second outlet of the second conduit (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Lines 29-45, Column 5 Lines 29-34).
And outputting, through the second outlet, the one or more pyrolysis products (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Lines 29-45, Column 5 Lines 29-34).
Wherein the transferring of the one or more pyrolysis products along the second conduit 12 is controlled dependent on the measurement level of the one or more pyrolysis products within the store 10 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13, Column 4 Line 60-Column 5 Line 61).
It is clear that the step of transferring the one or more pyrolysis products along the second conduit 12 is carried out discontinuously, i.e. said step is a step of discontinuously transfering the received the one or more pyrolysis products from the second inlet to the second outlet 11, as evidenced by the fact that the motor 14 which is responsible for driving the feed screw 13 within the second conduit 12 is operated so as to stop in response to values measured by the sensors (Figures 1 and 2, Column 5 Lines 10-20 and 50-60).
Chung does not explicitly teach that the step of transferring the one or more pyrolysis products along the first conduit 50 is carried out continuously. However, Chung does not contain any teachings to stopping transfer within the first conduit 50. Furthermore, Chung’s teachings to controlling of material level within the store 10 are drawn entirely to controlling by manipulating the rate of transfer of material through the second conduit 12 (Figures 1 and 2, Column 4 Line 45-Column 5 line 65). Notably, Chung teaches that in response to a maximum level sensor 16 indicating that a maximum material level within the store has been reached, the speed of the drive motor 14 will be increased to increase the transfer rate of material through the second conduit (Column 4 Line 60-Column 4 Line 10). Chung does not contain any mention or suggestion that transfer of material through the first conduit 50 is stopped in response to the maximum level sensor 16 being tripped. The fact that Chung does not teach or suggest stopping transfer through the first conduit, even in response to the maximum level sensor being tripped, in combination with Chung’s teaching that tripping of the maximum level sensor is responded to by increasing the transfer rate through the second conduit 12, together constitute an implicit disclosure that the first conduit is operated continuously. In other words, Chung implicitly teaches that the step of transferring the one or more pyrolysis products along the first conduit first conduit 50 is carried out continuously, i.e. that said step is one of continuously transferring the one or more pyrolysis products along the first conduit from the first inlet to the first outlet. 
In the alternative, the fact that Chung does not teach or suggest stopping transfer through the first conduit, even in response to the maximum level sensor being tripped, in combination with Chung’s teaching that tripping of the maximum level sensor is responded to by increasing the transfer rate through the second conduit 12, together would suggest to one of ordinary skill in the art that the first conduit should be, or at least may be, operated continuously. Continuous transfer of material through the first conduit would understood by one of ordinary skill in the art to be advantageous, as it would prevent, or at least reduce, backup (accumulation) of pyrolysis products within the pyrolysis apparatus. 
Thus, in the even that Chung does not contain an implicit teaching that the step of transferring the one or more pyrolysis products along the first conduit 50 is carried out continuously, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chung by carrying out the step of transferring the one or more pyrolysis products along the first conduit 50 continuously, in order to obtain a system which is congruent with the disclosure of Chung (i.e. the implicit suggestions thereof), and which prevents, or at least reduces, backup (accumulation) of pyrolysis products within the pyrolysis apparatus.
With regard to claim 26: As discussed in the rejection of claim 25, the transfer of material through the first conduit is continuous while the transfer of material along the second conduit is discontinuous (see rejection of claim 26 above for details). Therefore, it is understood that the method of Chung (of modified Chung) includes independently controlling the rates at which the at which the one or more pyrolysis products is transfer along the first and second conduits, e.g. by independently stopping transfer through the second conduit (thus dropping the transfer rate to zero) while at the same time continuing transfer through the first conduit, thus maintaining a non-zero transfer rate through the first conduit.  

Claim(s) 5, 9, 11, 17, and 27 is/are rejected under 35 U.S.C. 103 as obvious over Chung.
With regard to claim 5: Chung teaches all of the limitations of claim 1 as described in the 102/103 rejections above.
Modified Chung is silent to the first conduit being configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate.
However, Chung teaches the use of a variable speed drive motor 14 to drive the second conduit (Figures 1 and 2, Column 5 Lines 10-20). A person having ordinary skill in the art would understand that use of a variable speed drive motor to drive one of the conduits makes said conduit to be configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate. A person having ordinary skill in the art would recognize that use of variable speed drive motors to drive any and all conduits is advantageous, as using such variable speed drive motors would make the system more adaptable, i.e. by allowing the transfer rate though any and all conduits adjusted.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chung by providing the first conduit with a variable speed drive motor for driving said conduit, thus rendering said first conduit configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate, in order to make said first conduit more adaptable, i.e. by allowing the transfer rate though said conduit to be adjusted.
With regard to claim 9: In modified Chung as discussed in the rejection of claim 5 above, the first conduit is provided with a variable speed drive motor for driving said conduit, and is thus configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate (see rejection of claim 5 above for details). Because the first conduit is provided with a variable speed drive motor, the first conduit is understood to be configured such that a rate at which the one or more pyrolysis products is provided to the store may be varied.
Furthermore, the second conduit 12 is provided with a variable speed drive motor 14 (Figures 1 and 2, Column 5 Lines 10-20), and is thus configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate. Because the second conduit is provided with a variable speed drive motor, the second conduit is understood to be configured such that a rate at which the one or more pyrolysis products is outputted may be varied.
With regard to claim 11: In modified Chung as discussed in the rejection of claim 5 above, the first conduit is provided with a variable speed drive motor for driving said conduit, and is thus configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate (see rejection of claim 5 above for details). 
Furthermore, the second conduit 12 is provided with a variable speed drive motor 14 (Figures 1 and 2, Column 5 Lines 10-20), and is thus configured to be controlled so as to not transfer the one or more pyrolysis products at a substantially constant rate. 
Because the first and the second conduits are each provided with their own variable speed drive motor, said first and second conduits are understood to be independently controllable such that their respective rates may be carried independently from each other.
With regard to claim 17: Chung teaches all of the limitations of claim 16 as described in the 102/103 rejections above.
Chung further comprises a cooler (cooling unit) 31 coupled to the first conduit 30/40/50 (Figures 1 and 2, Column 3 Line 44-Column 4 Line 13).
Although it is not explicitly taught, the walls of said second conduit 12 will necessarily be cooled by the surrounding air, e.g. at least by free convection. Therefore, the second conduit 12 can be considered to comprise a cooler in the form of the walls of said conduit. 
With regard to claim 27: Chung teaches or renders obvious all of the limitations of claim 25 as described in the 102/103 rejections above.
Chung does not explicitly teach steps of outputting, through the second outlet, the material in to first storage device, the first storage device being removably coupled to the second outlet; stopping transfer of the material along the second conduit; decoupling the first storage device from the second outlet; coupling a second storage device to the second outlet; and restarting transfer of the material along the second conduit.
However, such steps effectively boil down to a process of outputting material from the second outlet into a container until said container is filled with material, stopping said outputting and replacing said container with a second empty container, and then outputting material the second outlet into the container until said second container is filled with material, and so on. A person having ordinary skill in the art would recognize that providing the output of material from the second conduit 12 to a container would be advantageous, as the alternative would be to output said material onto the ground below said second conduit. Furthermore, a person having ordinary skill in the art would recognize that such a container would eventually become filled with material, and would need to be either emptied or replaced. Replacing the container would be a clearly superior option to one of ordinary skill in the art, as a person having ordinary skill in the art would recognize that replacing the container would allow said container to continue to serve as a storage device for the material contained therein. The alternative would be to empty said container into another container or onto the ground, which, to one of ordinary skill in the art, would at least be clearly more tedious than simply providing a new replacement container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chung by adding steps of outputting, through the second outlet, the material in to first storage device, the first storage device being removably coupled to the second outlet; stopping transfer of the material along the second conduit; decoupling the first storage device from the second outlet; coupling a second storage device to the second outlet; and restarting transfer of the material along the second conduit, in order to obtain a method wherein the outputted material is properly stored within a container, as opposed to being output onto the ground, and wherein the container for storing the outputted material is replaced upon being filled.
	As discussed in the rejection of claim 25 above, the first conduit is operated continuously in Chung, i.e. the transfer of material along the first conduit is carried out continuously. Therefore, in modified Chung, it is implicit that the transfer of one or more pyrolysis products along the first conduit is continued while the transfer of the one or more pyrolysis products along the second conduit is stopped. 
In the unlikely alternative, i.e. in the unlikely event that such operation is not implicit, a person having ordinary skill in the art would recognize this as being advantageous, as it would allow the store/storage tank 10 to be filled during the period during which the container (storage device) is being replaced, which in turn, would allow outputting of material and filling of the container (storage device) to be immediately resumed following the coupling of the second container (storage device) to the second outlet, while alleviating the risk the store/storage tank 10 might be emptied by immediately resuming the outputting of material. It is understood that Chung desires to have the store/storage tank 10 at least somewhat filled in order to provide sealing to the system (Column 4 Lines 35-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chung by ensuring that transfer of one or more pyrolysis products along the first conduit is continued while the transfer of the one or more pyrolysis products along the second conduit is stopped, in order to allow the store/storage tank 10 to be filled during the period during which the container (storage device) is being replaced, which in turn, would allow outputting of material and filling of the container  (storage device) to be immediately resumed following the coupling of the second container (storage device) to the second outlet, while alleviating the risk the store/storage tank 10 might be emptied by immediately resuming the outputting of material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772